Citation Nr: 1040258	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Type II diabetes mellitus, 
to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to January 
1978.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefit sought on appeal.  

In a July 2008 VA Form 21-4138, the Veteran raised the 
issue of a dental condition.  This claim has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A remand for additional development is necessary before the claim 
on appeal can be properly adjudicated.  Specifically, on review 
of the claims file the Board has identified outstanding medical 
records which must be requested prior to adjudication.  Efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim.  

In a May 2005 VA Form 21-4142 the Veteran indicated that he has 
received treatment at Stringfellow Memorial Hospital.  The RO 
made one request for these records in June 2005 and received no 
response.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in 
obtaining records outside the custody of the federal government 
as "an initial request for the records, and, if the records are 
not received, at least one follow-up request."  These records 
must be requested again.  

In addition, in the Veteran's July 2006 VA Form 9 he stated he 
has received treatment at the VA Medical Center in Birmingham, 
Alabama.  In a July 2009 VA Form 21-4138 the Veteran stated he is 
treated at the Oxford VA Community Based Outpatient Clinic.  The 
claims file contains no VA treatment records from either 
facility.  The only VA medical records associated with the claims 
file are several pages regarding the Veteran's prescriptions from 
2009.  38 U.S.C. § 5103A(b)(3) requires that VA make attempts to 
get federal records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that further 
efforts to obtain those records would be futile."  These records 
must be requested.  

If VA makes reasonable efforts to obtain relevant non-Federal 
records but is unable to obtain them, or after continued efforts 
to obtain Federal records concludes that it is reasonable certain 
they do not exist or further efforts to obtain them would be 
futile, VA will provide the claimant with oral or written notice 
of that fact.  In such a case, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on the 
claim, and notice that the Veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide any authorization forms necessary 
to allow the RO to obtain private treatment 
records from Stringfellow Memorial 
Hospital, as identified in his May 2005 VA 
Form 21-4142.  Thereafter, the RO should 
attempt to obtain those records.  

2.  Obtain and associate with the claims 
file all records from the following VA 
treatment facilities:
a.  VA Medical Center in Birmingham, 
Alabama (identified by the Veteran in 
his July 2006 VA Form 9)
b.  Oxford Community Based Outpatient 
Clinic (identified by the Veteran in a 
July 2009 VA Form 21-4138)

Ask the Veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.  

If any of the above records cannot be obtained after an 
exhaustive search, VA's efforts and any resolution determined 
must be fully documented for the record, and the requirements of 
38 C.F.R. § 3.159(e)(i)-(iv) (2009) must be complied with.

After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2002 & Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

